Citation Nr: 0843792	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


ISSUES

Entitlement to service connection for a bilateral knee 
condition (claimed as pes anserinus bursitis and tendonitis).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from February 2003 to 
August 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The veteran seeks service connection for a bilateral knee 
condition (claimed as pes anserinus and tendonitis), which 
she attributes to running during physical training.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

An enlistment examination in February 2001, evaluated the 
veteran as normal with the only abnormal area being a tattoo 
on the lower back.  Service treatment records document 
complaints of and treatment for knee pain in June to August 
2003.  The veteran was diagnosed with pes anserinus bursitis 
in July 2003.  

Post service medical records show that the veteran had an x-
ray in December 2003.  The impression was "no 
abnormalities" of the bilateral knees.  

In January 2004 the veteran was accorded a compensation and 
pension (C&P) examination.  During the examination the 
veteran reported that the knee pain began in basic training 
and that it has been constant since.  The veteran indicated 
that a bone scan was done of the knees, which resulted in a 
normal reading.  Physical examination found "both knees to 
look entirely normal and demonstrate no laxity and both knees 
demonstrate extension to 10 degrees and flexion to 30 degrees 
both sides."  The examiner opined as follows:

Pes anserirus, bursitis and tendonitis of 
both legs and those labels all sound like 
wastebasket labels with absolutely no 
meaning and the only label that this 
examiner has for the claimant's somewhat 
disabling chronic knee pain both sides 
that of chronic knee pain both sides - 
cause unknown.

An MRI scan of the right knee in February 2004 found the 
following:

The quadriceps tendon and patellar 
tendons are intact.  The anterior 
cruciate and posterior cruciate ligaments 
are intact.  A small joint effusion is 
noted.  No meniscal tears are identified.  
The collateral ligaments are intact.  The 
joint spaces are maintained.  There is no 
evidence of chondromalacia.

The impression was "no significant abnormalities are 
noted."

Pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  There must be a 
disorder present in order to be considered a disability.  As 
limitation of motion was noted during the VA examination and 
pes anserinus was diagnosed in service, the veteran should be 
accorded another compensation and pension (C&P) examination 
to address whether the appellant has a current disability of 
the knees that is related to service.  Additionally, in a 
correspondence dating in November 2005, the veteran indicated 
that she was diagnosed with rheumatoid arthritis at the 
Philadelphia VAMC during October to December 2003.  Those 
records are not in the claims file.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant 
to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
October 2003 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Philadelphia, Pennsylvania VAMC dating 
from October 2003, to the present.  If 
no further treatment records exist, the 
claims file should be documented 
accordingly.

Also attempt to obtain any other 
evidence that is identified as relevant 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the veteran for an 
appropriate examination regarding her 
claim for service connection for a 
bilateral knee condition (claimed as 
pes anserinus bursitis and 
tendonitis).  The claims file must be 
made available to, and reviewed by, the 
examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to set forth the diagnoses 
for any knee conditions found and opine 
as to whether any diagnosed conditions 
are less likely than not (less than a 
50 percent probability) or at least as 
likely as not (50 percent probability 
or greater) related to active military 
service.  A complete rationale for all 
opinions proffered must be set forth in 
the report provided.

3.  After any further development deemed 
necessary, readjudicate the issues on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case, which 
considers the evidence submitted by the 
veteran directly to the Board, in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
